Title: To Thomas Jefferson from Tench Coxe, 25 January 1801
From: Coxe, Tench
To: Jefferson, Thomas



January 25th. 1801

My notice of your health on the 31st. Ultimo, Sir, was intended to shew, that I knew what you had written on that day. It was regularly received by the person whom you honored with the communication. None of his letters between the place of his residence and the dated place of that, have ever miscarried, but one, from a southern state in October, upon private business is said to have been destroyed. He believes it now to have been produced by an interested person. It is however certain that great delays, and, it is believed, that actual suppressions of letters have taken place. Innocence therefore requires caution, because its intentions may be known to the criminal; and prevented.
It was my intention in my last letter, to have been a little fuller in the statement and to have applied it more particularly and explicitly to the present state of things and to the future course of our public Affairs. But very urgent calls of office duty prevented me, nor are my engagements at this moment such as to admit of further attention to the Subject. Our country has certainly been injured, disordered, and eminently jeopardized. To limit the evils, as far even as has been done,  has cost great sacrafices of pecuniary advantages, of peace of mind, of domestic connexion, of friendly and social intercourse. To apply future remedies will require great reflexion and judgment, moderation of temper and felicity of manner, but firmness and energy with all. To replace this    under a course of rep  n execution of its government, and to restore to certain diseased quarters a constitutional soundness in politics, will require of more than the principal, much good sense and much good disposition. If the people can be convinced that public good is sought, that even public good will not be pursued but in the manner admitted by the laws, that local interests and favoritism produce no excessive bias, it will be impossible to detach the friends of the administration, or to keep its opponents in a state of alienation.
It has been my aim, since I was first called into public service by my venerable departed friend, the inestimable Franklin, to content myself with those benefits from public station, which the laws admit, and to render to the public in return all the services, which the nature of the station required, or the requests of other members of the government pointed out. It will be very agreeable to me that it should be believed, that I remain in the same state of mind. If it should be thought, that I have suffered deeply from principle—that there has been no honorable service or fearful risk, necessary to maintain public right, which I have refused or avoided on the call of the friends of good government, if it should be admitted that I have made, on my own motion, useful and temperate exertions in that half blessed cause, I submit the public prudence and virtue of a proportionate remembrance.
I have the honor to subscribe myself—with perfect respect—Sir, your most obedt & hum Servt.

Tench Coxe

